Since the defendant had not yet completed serving his originally imposed determinate sentence of imprisonment when he was resentenced, his resentencing to a term including the statutorily required period of postrelease supervision in addition to the determinate term of imprisonment previously imposed did not subject him to double jeopardy (see People v Lingle, 16 NY3d 621, 630-632 [2011]; People v Jones, 94 AD3d 1146 [2012]; People v Battle, 94 AD3d 1014 [2012]).
The defendant’s remaining contention is without merit. Florio, J.P., Balkin, Hall and Miller, JJ., concur.